Dismissed and Opinion Filed July 26, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01063-CR
                                     No. 05-15-01064-CR
                             JOHN ALLEN GRIER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 296-80148-2015 & 296-80149-2015

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Bridges, and Justice Lang
                                  Opinion by Justice Bridges
       Appellant has filed motions to dismiss these appeals. Appellant’s counsel has approved

the motions. See TEX. R. APP. P. 42.2(a).

        The Court grants the motions and orders that the appeals be dismissed and this decision

be certified below for observance.

                                                     PER CURIAM



Do Not Publish
TEX. R. APP. P. 47
151063F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN ALLEN GRIER, Appellant                        On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01063-CR        V.                       Trial Court Cause No. 296-80148-2015.
                                                   Opinion delivered by Justice Bridges, Chief
THE STATE OF TEXAS, Appellee                       Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered July 26, 2016.




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN ALLEN GRIER, Appellant                        On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01064-CR        V.                       Trial Court Cause No. 296-80149-2015.
                                                   Opinion delivered by Justice Bridges, Chief
THE STATE OF TEXAS, Appellee                       Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered July 26, 2016.




                                             –3–